Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 1 of 14 Page ID #:996



   1
   2
   3
   4
   5
   6
   7
   8
   9                       UNITED STATES DISTRICT COURT
  10                      CENTRAL DISTRICT OF CALIFORNIA
  11
       WELLS FARGO BANK, NATIONAL               Case No. 2:19-cv-06478-CAS-GJS
  12   ASSOCIATION, et al.,
                                                [PROPOSED] STIPULATED
  13                 Plaintiffs,                ORDER REGARDING THE
             v.                                 PROTOCOL GOVERNING THE
  14                                            PRODUCTION OF DOCUMENTS
       TRANSAMERICA LIFE INSURANCE              AND ELECTRONICALLY
  15   COMPANY,                                 STORED INFORMATION

  16                 Defendant.                 [Discovery Matter Referred to Judge
                                                Standish]
  17
                                                Judge:   Hon. Christina A. Snyder
  18
                                                Magistrate Judge: Hon. Gail J.
  19                                                              Standish

  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 2 of 14 Page ID #:997




  1          1.     This Order regarding the protocol governing the production of
  2   documents and Electronically Stored Information (“Order”) specifies the form in
  3   which both parties and non-parties shall be required to produce Hard Copy
  4   Documents and Electronic Files for use in the above-captioned matter. This Order
  5   also memorializes the parties’ agreement regarding non-waiver and clawback rights.
  6          2.     The production of Hard Copy Documents or Electronic Files in a
  7   manner consistent with the specifications set forth in this Order shall, absent
  8   exceptional circumstances, be sufficient to satisfy a Producing Party’s obligation to
  9   produce its materials in reasonably useable form and as they are maintained in the
10    ordinary course of business.
11           3.     The requirements of this Order may be modified by agreement of the
12    parties or upon further order of the Court for good cause shown.
13           4.     This Order does not alter or expand the discovery obligations or rights
14    of any party. All parties reserve all rights under the Federal Rules of Civil
15    Procedure and the Federal Rules of Evidence for matters relating to the discovery
16    and production of ESI.
17    I.    Definitions
18           A.     “Producing Party” means a party that produces Hard Copy Documents,
19    Electronic Files, or other material in connection with this litigation in response to
20    document requests, compulsory process, or voluntarily.
21           B.     “Receiving Party” means a party that receives Hard Copy Documents,
22    Electronic Files, or other material from a Producing Party in connection with this
23    litigation.
24           C.     “Hard Copy Document” means a document that is maintained in hard
25    copy or paper form.
26           D.     “Electronic File” means a computer-generated file that is maintained in
27    electronic form in the usual course of business. Electronic Files include, but are not
28
                                                1
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 3 of 14 Page ID #:998




 1    limited to, email (e.g., .msg files), spreadsheet files (e.g., .xls), slide presentation files
 2    (e.g., .ppt), word processing files (e.g., .doc), image files (e.g., .pdf), and container
 3    files (e.g., .pst, .zip).
 4           E.     “Owner Specific Documents” means Hard Copy Documents and
 5    Electronic Files that include (a) the policy files for policies other than Plaintiffs’
 6    policies at issue in the Action; (b) call recordings concerning policies other than
 7    Plaintiffs’ policies at issue in the Action; (c) any other documents that Transamerica
 8    will identify for Plaintiffs that concern only individual policies other than Plaintiffs’
 9    policies at issue in the Action.
10           F.     “Related Actions” means Feller v. Transamerica Life Ins. Co., Case No.
11    16-1378, and EFG Bank, AG, Cayman Branch, et. al., v. Transamerica Life
12    Insurance Company, Case No. 2:16-cv-08104.
13    II.   Production of Documents in Related Actions
14           TLIC will produce to Plaintiffs a complete set of Hard Copy Documents and
15    Electronic Files it has produced before entry of this Order in the Related Actions as
16    they were produced in the Related Actions, except for Owner Specific Documents in
17    the Related Actions, on or before October 30, 2020, or as otherwise agreed by counsel.
18    TLIC will continue to produce to Plaintiffs a complete set of Hard Copy Documents
19    and Electronic Files that it has produced after entry of this Order in the Related
20    Actions, except for Owner Specific Documents, within 14 days of production in the
21    Related Actions. TLIC will produce to Plaintiffs all depositions taken against TLIC or
22    TLIC-affiliated witnesses in the Related Actions and in the action LSH Co., et. al. v.
23    Transamerica Life Insurance Co., No. 2:18-cv-09711 (C.D. Cal. filed November 16,
24    2018) on or before October 30, 2020, or as otherwise agreed by counsel. Plaintiffs
25    reserve all rights to request Owner Specific Documents to the extent they are relevant
26    to the claims or defenses in this Action, and TLIC reserves all rights to object to any
27    such discovery requests.
28
                                                  2
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 4 of 14 Page ID #:999




 1          If Plaintiffs amend to add claims and parties related to the 2017-2018 MDR
 2    increases, within 20 days of the filing of the amended complaint, TLIC will produce
 3    to Plaintiffs (including any new plaintiffs asserting claims based on the 2017-2018
 4    MDR increases) all depositions taken against TLIC or TLIC-affiliated witnesses and a
 5    complete set of Hard Copy Documents and Electronic Files it has produced in Lois
 6    Thompson, et al. v. Transamerica Life Insurance Co., Case No. 2:18-cv-05422-CAS-
 7    GJS, except for Owner Specific Documents and certain class data documents.
 8    III. Production Format Specifications
 9          A.    General Form of Production. Except as provided in Sections III.B,
10    III.C, and III.I, all Electronic Files and Hard Copy Documents shall be produced as
11    single-page, black and white, Group IV TIFF image files with the associated text and
12    metadata specified in this Section III.A.
13                1.     Image Requirements. TIFF image files shall be of at least 300
14    dpi resolution. The page orientation (i.e., portrait or landscape) of a TIFF image file
15    shall be the same as the underlying document from which the TIFF image is created.
16    The page size of a TIFF image file shall be 8.5 x 11 inches unless, in the reasonable
17    judgment of the Producing Party, a particular document requires a different page size.
18    Each TIFF image shall be branded with a Bates number that must: (1) be unique
19    across the entire document production; (2) maintain a constant length of nine numeric
20    digits (including 0-padding) across the entire production; (3) be sequential within a
21    given document; and (4) include a three-letter prefix identifying the Producing Party
22    followed by a single-dash. Each TIFF image file shall be named with the same page-
23    level Bates number branded on the underlying image.
24                2.     Text Requirements. All Electronic Files and Hard Copy
25    Documents shall be produced with a corresponding multipage text file (i.e., one .TXT
26    file per Electronic File or Hard Copy Document as opposed to one text file per page).
27    The text file for an Electronic File shall be created by extracting text directly from
28
                                                  3
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 5 of 14 Page ID #:1000




  1   the underlying native file, unless the Electronic File must be redacted prior to
  2   production, in which case the text file shall be generated by applying industry
  3   standard OCR technology to the redacted version of the Electronic File. The text file
  4   for Hard Copy Documents shall also be created using industry standard OCR
  5   technology. Each text file shall be named with the beginning Bates number of the
  6   Electronic File or Hard Copy Document to which the text file relates.
  7                3.    Metadata Requirements. Electronic Files shall be produced with
  8   metadata specified in Exhibit A to this Order, unless such metadata contains
  9   information subject to the attorney client privilege or work product protection. Hard
 10   Copy Documents shall be produced with the metadata specified in Exhibit B to this
 11   Order.
 12         B.    When Native Production Required. Unless redaction is necessary, the
 13   following types of Electronic Files shall be produced in native format, whether they
 14   exist as attachments to emails, embedded files, or standalone files: (1) spreadsheet
 15   files such as Excel (including .csv and similar files); (2) Microsoft Access files; and
 16   (3) audio or video files such as .wav or .mpeg files. If redactions of spreadsheet files
 17   or slide presentation files are necessary, then the files may be produced in TIFF in
 18   accordance with Section II.A so long as the files are TIFFed in a manner that will
 19   yield production of all non-redacted content, including, as examples, speaker’s notes,
 20   hidden rows and columns, and comments. Spreadsheet files may be redacted in
 21   native format if redactions in non-native format is unduly burdensome or not
 22   reasonably feasible. Any party electing to redact a spreadsheet in native format must
 23   indicate, at the time of production, which spreadsheets were redacted in native format
 24   and, upon request of the receiving party, specify and explain what content was
 25   redacted if not readily apparent from the face of the redacted spreadsheet. The
 26   parties must maintain an unaltered, unredacted version of the spreadsheet until the
 27   final disposition of the litigation, and nothing in this Order waives the right of either
 28
                                                4
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 6 of 14 Page ID #:1001




  1   party to challenge the scope or permissibility of any redactions. If the parties
  2   encounter Access files or audio or video files containing privileged content, the
  3   parties shall meet and confer to determine a suitable manner of producing the non-
  4   privileged content contained in these files.
  5            C.   When Native May Be Requested. A party may also request that an
  6   Electronic File originally produced in TIFF pursuant to Section II.A be produced in
  7   native. A Producing Party shall honor such a request where the TIFF version of the
  8   Electronic Document omits relevant, substantive content included in the native file or
  9   where the TIFF version suffers material, adverse formatting changes as a result of the
 10   conversion to TIFF, such as the loss of meaningful color distinctions or burdensome
 11   page volume.
 12            D.   Production Specifications for Native Files. When producing an
 13   Electronic File in native form pursuant to Section II.B or II.C, a producing party
 14   shall:
 15                 1.    Provide a corresponding single-page TIFF placeholder stating
 16   “Document Produced in Native.” The placeholder shall be branded with a Bates
 17   number meeting the requirements of Section II.A.1.
 18                 2.    Name the produced version of the electronic file with the Bates
 19   number affixed to the TIFF placeholder corresponding to the electronic file.
 20                  3.   Provide the text and metadata, including the original file name of
 21   the underlying Electronic File, required under Section II.A of this Order.
 22            E.   Load Files. All productions of Electronic Files and Hard Copy
 23   Documents shall be accompanied with data load files and image load files. Each
 24   Producing Party shall provide data and image load files in a format that is reasonably
 25   necessary to allow a Receiving Party to load productions to its document review or
 26   case management database.
 27
 28
                                                5
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 7 of 14 Page ID #:1002




  1         F.    Family Relationships of Electronic Files. Parent-child relationships
  2   between Electronic Files (i.e., the association between an attachment and its parent e-
  3   mail), must be preserved by assigning sequential Bates numbers to all files within a
  4   parent-child group, and by providing accurate attachment ranges for those files in the
  5   metadata fields required by Exhibit A.
  6         G.    Scanning and Unitization Requirements for Hard Copy Documents.
  7   The parties agree to use reasonable efforts to ensure that hard copy documents are
  8   unitized such that: (1) multiple, distinct documents are not merged into a document
  9   range; and (2) distinct documents are not split into multiple document ranges. The
 10   parties also agree to use reasonable efforts to maintain the family relationships of
 11   hard copy documents by scanning and Bates numbering those documents in
 12   sequential order. This provision does not obligate any party to produce documents
 13   in a manner other than in which those documents were kept in the ordinary course of
 14   business.
 15         H.    Enterprise Level Databases. This Order does not govern the manner in
 16   which information maintained in enterprise level databases must be produced. The
 17   parties shall meet and confer, as necessary, regarding the production format of
 18   information maintained in such databases.
 19         I.    Preservation of Metadata. The parties shall use industry standard
 20   technology and processes to preserve the metadata required to be produced for
 21   Electronic Files under Section II.A.3 of this Order. However, the parties also
 22   acknowledge that in some circumstances it may be more efficient to collect
 23   Electronic Files informally, such as by making a simple electronic copy of a file
 24   discovered during the course of a witness interview. Accordingly, a party may
 25   collect and produce no more than one-thousand (1,000) Electronic Files total (across
 26   all its productions) utilizing informal collection methods even though such collection
 27   method may alter certain aspects of those files’ metadata as they exist at the time of
 28
                                               6
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 8 of 14 Page ID #:1003




  1   collection (e.g., created date, file path). Any party electing to collect and produce
  2   files through informal methods must maintain the original metadata of the files until
  3   the final disposition of the litigation. If the original metadata of these files becomes
  4   of material importance during the course of the litigation, the parties shall meet and
  5   confer regarding how to address that issue and promptly raise any disputes that
  6   cannot be resolved with the court. Any party electing to collect and produce files for
  7   this litigation through informal methods must indicate, at the time of production,
  8   which documents were collected informally; however, this requirement does not
  9   apply to files that were previously collected and produced in a prior litigation that the
 10   parties are making available by re-producing in this litigation. Nothing in this Order
 11   is intended to permit a party to convert a file that is ordinarily maintained as an
 12   Electronic File to a Hard Copy Document for production in this litigation.
 13         J.    Placeholders for Wholly Privileged Family Members. If a party
 14   withholds a wholly privileged Electronic File that is part of a family group containing
 15   responsive Electronic Files that are not wholly privileged, the party shall produce a
 16   placeholder TIFF image for the Electronic File in lieu of producing it. For Electronic
 17   Files withheld as privileged, the placeholder shall state: “Document Withheld as
 18   Privileged.” Placeholder images shall also be branded with a Bates number meeting
 19   the requirements of Section II.A.1. The metadata fields set forth in Exhibit B shall be
 20   populated for files withheld pursuant to this Section II.J. If a Producing Party, for
 21   any reason, subsequently produces an Electronic File withheld and place-holdered
 22   pursuant to this Section II.J, the party shall produce that Electronic File pursuant to
 23   the production format specifications of this Order that would have been applicable to
 24   the Electronic File had it been produced initially as opposed to place-holdered,
 25   except that the producing party shall apply an appropriate numerical suffix to the
 26   Bates number of the file to account for instances where the produced version of the
 27   file occupies more pages than the original placeholder image for the file.
 28
                                                7
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 9 of 14 Page ID #:1004




  1          K.     Error Files. If a responsive Electronic File otherwise subject to
  2   production in TIFF under this Order cannot be converted to TIFF without error due to
  3   corruption, password protection, or some other issue, the Electronic File shall be
  4   produced in native pursuant to the requirements of Sections II.B and II.D.
  5          L.     Production of Container Files. The parties need not produce container
  6   files (e.g., .zip) so long as the responsive contents of those files are produced in
  7   accordance with the specifications of this Order.
  8          M. Hidden Text and Track Changes. Unless redactions are necessary to
  9   remove privileged material, Electronic Files produced in TIFF shall be produced so
 10   that hidden text and track changes are showing and reflected in both the image and
 11   text files.
 12          N.     De-duplication: A party may use industry standard technology to
 13   remove exact duplicates (based on MD5 Hash Values) from its production of
 14   Electronic Files so long as all custodians who possessed copies of a given file and for
 15   whom a Producing Party has agreed or is obligated to produce documents are
 16   identified in the relevant metadata fields. Electronic Files and attachments may only
 17   be de-duplicated on message unit or family basis. A party may also use industry
 18   standard message threading technology to remove email messages where the content
 19   of those messages, and any attachments, are wholly contained within a later email
 20   message. Upon request of a Receiving Party, a Producing Party shall identify the
 21   technology it is using to de-duplicate or thread its document production.
 22          O.     Text for Redaction Boxes. With the exception of native redactions to
 23   spreadsheets, as specified in Section II.B. of this Order, the parties will specify on the
 24   face of their redactions the basis of the redactions (stating, e.g., “Redacted for
 25   Privilege”). The parties will not use black-box redactions.
 26
 27
 28
                                                8
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 10 of 14 Page ID #:1005




  1          P.    Withholding or Redacting Non-Responsive Content. The parties shall
  2    not withhold or redact non-responsive documents that are otherwise part of a family
  3    group containing responsive documents or information.
  4    III. Method of Production
  5          A.    A party shall produce its Electronic Files and/or Hard Copy Documents
  6    via secure FTP or on electronic storage media such as CDs, DVDs, or USB hard
  7    drives. Each piece of electronic storage media shall be assigned a sequential volume
  8    number that identifies the party to whom the volume is attributable (e.g., TLIC001).
  9          B.    A party shall accompany each production of Electronic Files and/or Hard
 10    Copy Documents with a cover letter specifying: (1) the volume or volumes
 11    comprising the production; and (2) the Bates range or ranges of the materials being
 12    provided on each volume and whether those Bates ranges contain any known gaps.
 13    IV. Non-waiver and Clawback Provision
 14          A.    No Fault Non-Waiver Provision. Pursuant to Fed. R. Evid. 502(d), the
 15    production or disclosure of information containing material subject to a claim of
 16    attorney-client privilege or work product protection shall not constitute a waiver of
 17    the attorney-client privilege or work product protection applicable to such material,
 18    in this or any other proceeding, unless (a) the production or disclosure was made with
 19    the expressed intent by the producing party to waive the attorney-client privilege or
 20    work product protection or (b) the party making the production or disclosure has
 21    affirmatively used or relied on the specific material that is subject to the claim of
 22    attorney-client privilege or work product protection.
 23          B.    Clawback Procedures. When a Producing Party gives notice to a
 24    Receiving Party that a Hard Copy Document or Electronic File subject to a claim of
 25    privilege or other protection has been inadvertently produced, the obligations of the
 26    receiving party are those set forth in Fed. R. Civ. P. 26(b)(5)(B).
 27
 28
                                                 9
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 11 of 14 Page ID #:1006




  1    V.   Search Methodology
  2         A.     Search. The parties agree to meet and confer in good faith regarding
  3    document custodians, date range limitations, search terms, and other means of
  4    limiting the number of documents requiring collection and review.
  5    VI. Miscellaneous Provisions
  6         A.     Non-Party Discovery. Any party that issues a non-party subpoena shall
  7    include a copy of this Order as part of the subpoena and shall request that the non-
  8    party produce documents in accordance with the specifications set forth herein. The
  9    party issuing the non-party subpoena is responsible for producing to all other parties
 10    any documents obtained pursuant to that non-party subpoena.
 11         B.     Meet and Confer Obligations. No party may seek relief from the Court
 12    regarding compliance or non-compliance with this Order unless it has first met-and-
 13    conferred in good faith with the other party and the parties are unable to resolve the
 14    matter without Court intervention.
 15
 16
 17    IT IS SO ORDERED.

 18
       DATED: October 8, 2020
 19
 20                                    _____________________________________
                                       GAIL J. STANDISH
 21                                    UNITED STATES MAGISTRATE JUDGE
 22
 23
 24
 25
 26
 27
 28
                                                10
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 12 of 14 Page ID #:1007




  1                                         EXHIBIT A
  2          The chart below describes the metadata fields to be produced in generic,
  3    commonly used terms which the producing party is to adapt to the specific types of
  4    Electronic Files it is producing, to the extent such metadata fields are included in the
  5    original electronic documents and can be customarily extracted as part of the
  6    electronic data discovery process. Any ambiguity about a metadata field is to be
  7    discussed with the receiving party prior to processing and production.
  8
  9     Field Name               Description
        PRODBEG                  First Bates number of Electronic File or Hard Copy
 10                              Document
 11     PRODEND                  Last Bates number of Electronic File or Hard Copy
                                 Documents
 12     PRODBEGATT               First Bates number of the first page in a parent/child
 13                              relationship
        PRODENDATT               Last Bates number of the last page in a parent/child
 14
                                 relationship
 15     ATTACH_COUNT             Number of attachments to an email or loose e-file
                                 with extracted children
 16
        PRODVOL                  Name of production volume on which Electronic or
 17                              Hard Copy File is produced
 18     PRODPARTY                Name of party producing Electronic File or Hard
                                 Copy Document
 19     CUSTODIAN                Name of person from whom the Electronic File was
 20                              collected, reviewed, and produced.
        DUPCUSTODIAN             Name of any additional production custodians from
 21                              whom email/document was collected
 22     DOCTYPE                  Populate with either Hard Copy, E-Mail,
                                 Attachment, or E-Docs (i.e., loose or standalone
 23                              files)
 24     FROM                     The Names and SMTP email addresses of all
                                 individuals included on the From line of an email or
 25
                                 calendar item
 26     TO                       The Names and SMTP email addresses of all
 27                              individuals included on the To line of an email or
                                 calendar item
 28
                                                11
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 13 of 14 Page ID #:1008




  1     CC              The Names and SMTP email addresses of all
                        individuals included on the CC line of an email or
  2                     Optional line of a calendar item
  3     BCC             The Names and SMTP email addresses of all
                        individuals included on the BCC line of an email
  4     SUBJECT         Subject line of email
  5     DATE_SENT       Date email was sent (MMDDYYYY)
        TIME_SENT       Time email was sent (HH:MM:SS)
  6
                        Link to native file on the media received (e.g., Excel
  7     LINK            attachment)
  8                     File extension of the email, attachment, or loose e-
        FILE_EXTEN      file
  9     FILE_NAME       The file name of the email attachment or loose e-file
 10     FILE_PATH       The original file path of the email or loose e-file
        AUTHOR          The author of the loose e-file or e-file attachment
 11                     The created date of the email attachment or loose e-
 12     DATE_CREATED    file (MMDDYYYY)
                        The last-modified date of the email attachment or
 13
        DATE_MODIFIED   loose e-file (MMDDYYYY)
 14                     Populate with Yes or No to indicate whether
        REDACTION       document contains redactions
 15
                        Populate with any confidentiality designation
 16     CONFIDENTIALITY attached to the document
 17                     The MD5 or SHA-1 hash value generated when
        HASH            processing the document
 18                     Populate with Yes or No to indicate whether
 19     PASSWORD        document is password protected
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           12
Case 2:19-cv-06478-CAS-GJS Document 62 Filed 10/08/20 Page 14 of 14 Page ID #:1009




  1                                    EXHIBIT B

  2     Field Name      Description
  3     PRODBEG         First Bates number of Electronic File or Hard Copy
                        Document
  4     PRODEND         Last Bates number of Electronic File or Hard Copy
  5                     Documents
        PRODVOL         Name of production volume on which document is
  6                     produced
  7     PRODPARTY       Name of party producing Electronic File or Hard
                        Copy Document
  8
        CUSTODIAN       Name of person from whom the Electronic File or
  9                     Hard Copy Document was collected, reviewed, and
 10                     produced.
        DOCTYPE         Populate with either Hard Copy, E-Mail,
 11                     Attachment, or E-Docs (i.e., loose or standalone
 12                     files)
                        Populate with Yes or No to indicate whether
 13     REDACTION       document contains redactions
 14                     Populate with any confidentiality designation
        CONFIDENTIALITY attached to the document
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                           13
